Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June 1, 2009 (the “Effective Date”), by and between Empire Resorts, Inc., a Delaware corporation (the “Company”), and Joseph E. Bernstein (“Executive”, and the Company and the Executive collectively referred to herein as the “Parties”). W I T N E S S E T H: WHEREAS, the Company desires to hire Executive and to employ him as the Chief Executive Officer (“CEO”) of the Company, and the Parties desire to enter into this Agreement embodying the terms of such employment; NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises of the Parties contained herein, the Parties, intending to be legally bound, hereby agree as follows: 1.Title and Job Duties. A.Subject to the terms and conditions set forth in this Agreement, the Company agrees to employ Executive as CEO.Executive shall report directly to the Board of Directors of the Company (the “Board”). B.Executive accepts such employment and agrees, during the term of his employment, to devote substantially all his work time and attention to the Company, and agrees faithfully to perform his duties and responsibilities in an efficient, trustworthy and business like manner.Executive also agrees that the Board shall determine from time to time such other duties as may be assigned to him customary for a Chief Executive Officer.Executive agrees to carry out and abide by such directions of the Board.Executive acknowledges that he will perform substantially all his duties in the Company’s New York office or New York City Metro Area C.Anything herein to the contrary notwithstanding, during the Term, nothing shall preclude the Executive from managing his personal affairs and investments, existing real estate development projects, existing legal matters and responsibilities with the Catskill Litigation Trust, provided that none of these activities materially interfere with the proper performance of his duties and responsibilities hereunder. 2.Salary and Additional Compensation. A.Base Salary.During the Term, the Company shall pay to Executive an annual base salary of $500,000, less applicable withholdings and deductions, in accordance with the Company’s normal payroll procedures. B.Bonus.The Executive shall be entitled to participate in any annual bonus plan maintained by the Company for its senior executives on such terms and conditions as may be determined from time to time by the Compensation Committee of the Board.The payment of any such bonus shall be in the absolute discretion of the Board or Compensation Committee. Joseph E.
